 


Exhibit 10.1

TELEPHONE AND DATA SYSTEMS, INC.

2011 LONG-TERM INCENTIVE PLAN


2018 PERFORMANCE SHARE AWARD AGREEMENT

 

Telephone and Data Systems, Inc., a Delaware corporation (the “Company”), hereby
grants to «FNAME» «LNAME» (the “Employee”) as of <<DATE>> (the “Grant Date”),
pursuant to the provisions of the Telephone and Data Systems, Inc. 2011
Long-Term Incentive Plan (the “Plan”), a Performance Share Award (the “Award”)
with a target opportunity equal to «RSO» shares of Common Stock (the “Target
Opportunity”), upon and subject to the restrictions, terms and conditions set
forth below.  Depending on performance during the Performance Period (for all
purposes of this Award Agreement, as defined in Exhibit A hereto), the Employee
may be entitled under this Award Agreement to shares of Common Stock equal to 0%
to 200% of the Target Opportunity, in accordance with Section 3 below. 
Capitalized terms not defined herein shall have the meanings specified in the
Plan.

1.  Award Subject to Acceptance.

The Award shall become null and void unless the Employee accepts this Award
Agreement by executing it in the space provided at the end hereof and returning
it to the Vice President-Human Resources of the Company.

2.  Rights as Stockholder. 

The Employee shall not be entitled to any privileges of ownership with respect
to the shares of Common Stock subject to the Award unless and until, and only to
the extent, such shares become vested pursuant to the terms of this Award
Agreement and the Employee becomes a stockholder of record with respect to such
shares.  As of each date prior to the settlement of the Award on which the
Company pays a regular cash dividend to record owners of shares of Common Stock
(a “Dividend Date”), then the number of shares subject to the Award shall
increase by (i) the product of the Target Opportunity (as increased from time to
time by cash dividend equivalents previously credited pursuant to this Section
2) immediately prior to such Dividend Date multiplied by the dollar amount of
the cash dividend paid per share of Common Stock on such Dividend Date, divided
by (ii) the Fair Market Value of a share of Common Stock on such Dividend Date,
with such amount rounded down to the nearest whole number.  Any such additional
shares shall be subject to the same vesting conditions and payment terms set
forth herein as the shares to which they relate.

3.  Performance-Based Vesting Conditions.

(a)  In General.  The Award shall vest and become nonforfeitable pursuant to the
terms of this Award Agreement and the Plan and based on the achievement of
Performance Measures (for all purposes of this Award Agreement, as defined and
determined in accordance with Exhibit A hereto) during the Performance Period,
provided that the Employee remains continuously employed with the Employers and
Affiliates through the last day of the Performance Period (or as otherwise set
forth in Section 4 below).  Achievement of the Performance Measures shall be
determined and certified by the Committee in writing prior to the settlement of
the Award (but in any event within sixty (60) days following the last day of the
Performance Period, or if earlier, the date of the occurrence of a Change in
Control). 

(b)  Fractional Shares.  Only a whole number of shares of Common Stock may be
issued in respect of this Award.  If a fractional number of shares of Common
Stock is scheduled to vest pursuant to this Section 3, such number of shares
shall be rounded down to the nearest whole number, with the fractional portion
thereof forfeited.




 

 

 


 


(c)  Forfeiture.  To the extent shares of Common Stock subject to the Award fail
to vest pursuant to this Section 3, then the Award shall be forfeited as it
relates to those shares (except as provided in Section 7 in connection with a
Change in Control), and the Employee shall have no rights with respect thereto
(including, without limitation, any rights relating to unvested accumulated
dividend equivalents under Section 2).

4.  Termination of Employment.

(a)  Death, Disability or Retirement.  Except as otherwise provided in Section 7
in connection with a Change in Control, if the Employee terminates employment
with the Employers and Affiliates prior to the last day of the Performance
Period due to death, Disability or Retirement, then the Employee (or his or her
beneficiary, as applicable) shall receive a pro-rata portion of the vested
Award, with such vesting calculated in accordance with Section 3 based upon
actual achievement of the Performance Measures through the end of the
Performance Period, and the remaining portion of the Award shall be forfeited
and the Employee (or his or her beneficiary, as applicable) shall have no rights
with respect thereto (including, without limitation, any rights relating to
unvested accumulated dividend equivalents under Section 2).  Such pro-rata
portion shall be measured by a fraction, of which the numerator is the number of
whole months of the Performance Period during which the Employee remained in
continuous employment with the Employers and Affiliates, and the denominator is
the number of whole months of the Performance Period.  Subject to Section 7 in
connection with a Change in Control, the shares payable to the Employee (or his
or her beneficiary, as applicable) pursuant to this Section 4(a) shall be
delivered following the Performance Period at the time set forth in Section 6
hereof.

For purposes of this Award Agreement, “Disability” shall mean a total physical
disability which, in the Committee’s judgment, prevents the Employee from
substantially performing such Employee’s employment duties and responsibilities
for a continuous period of at least six months, and “Retirement” shall mean the
Employee’s termination of employment on or after January 1, 2019 and at or after
attainment of age 66.  For the avoidance of doubt, if the Employee’s employment
terminates by reason of negligence or willful misconduct, as determined by the
Company in its sole discretion, such termination shall not qualify as a
termination due to Retirement (despite the attainment of age 66 by the
Employee).

(b)  Other Termination of Employment.  Except as otherwise set forth in Section
7 in connection with a Change in Control, if the Employee terminates employment
with the Employers and Affiliates prior to the last day of the Performance
Period for a reason other than death, Disability or Retirement, then the Award
immediately shall be forfeited in its entirety on the date of such termination,
and the Employee shall have no rights with respect thereto (including, without
limitation, any rights relating to accumulated dividend equivalents under
Section 2).

5.  Forfeiture of Award and Award Gain upon Competition, Misappropriation,
Solicitation or Disparagement. 

Notwithstanding any other provision herein, if the Employee engages in (i)
Competition (as defined in this Section 5 below), (ii) Misappropriation (as
defined in this Section 5 below), (iii) Solicitation (as defined in this Section
5 below), or (iv) Disparagement (as defined in this Section 5 below), in each
case as determined by the Company in its sole discretion, then (i) on the date
of such Competition, Misappropriation, Solicitation or Disparagement, the Award
immediately shall be forfeited and the Employee shall have no rights with
respect thereto and (ii) the Employee shall pay the Company, within five
business days of receipt by the Employee of a written demand therefore, an
amount in cash determined by multiplying the number of shares of Common Stock




 

 

 


 


delivered to the Employee pursuant to the Award within the twelve-month period
immediately preceding such Competition, Misappropriation, Solicitation or
Disparagement, if any (without reduction for any shares of Common Stock
delivered by the Employee or withheld by the Company pursuant to Section 8.3) by
the Fair Market Value of a share of Common Stock on the date that the Award was
settled.  The Employee acknowledges and agrees that the Award, by encouraging
stock ownership and thereby increasing an employee’s proprietary interest in the
Company’s success, is intended as an incentive to participating employees to
remain in the employ of the Employers or an Affiliate.  The Employee
acknowledges and agrees that this Section 5 is therefore fair and reasonable,
and not a penalty.

The Employee may be released from the Employee’s obligations under this Section
5 only if and to the extent the Committee determines in its sole discretion that
such release is in the best interests of the Company.

The Employee agrees that by executing this Award Agreement the Employee
authorizes the Employers and any Affiliate to deduct any amount owed by the
Employee pursuant to this Section 5 from any amount payable by the Employers or
any Affiliate to the Employee, including, without limitation, any amount payable
to the Employee as salary, wages, vacation pay or bonus.  The Employee further
agrees to execute any documents at the time of setoff required by the Employers
and any Affiliate in order to effectuate the setoff.  Should the Employee fail
to do so and the Employers and/or any Affiliate institute a legal action against
the Employee to recover the amounts due, the Employee agrees to reimburse the
Employers and/or any Affiliate for their reasonable attorneys’ fees and
litigation costs incurred in recovering such amounts from the Employee.  This
right of setoff shall not be an exclusive remedy and an Employer’s or an
Affiliate’s election not to exercise this right of setoff with respect to any
amount payable to the Employee shall not constitute a waiver of this right of
setoff with respect to any other amount payable to the Employee or any other
remedy.

For purposes of this Award Agreement, “Competition” shall mean that the
Employee, directly or indirectly, individually or in conjunction with any
Person, during the Employee’s employment with the Employers and the Affiliates
and for the twelve months after the termination of that employment for any
reason, other than on any Employer’s or Affiliate’s behalf (i) has contact with
any customer of an Employer or Affiliate or with any prospective customer which
has been contacted or solicited by or on behalf of an Employer or Affiliate for
the purpose of soliciting or selling to such customer or prospective customer
the same or a similar (such that it could substitute for) product or service
provided by an Employer or Affiliate during the Employee’s employment with the
Employers and the Affiliates; or (ii) becomes employed in the business or
engages in the business of providing wireless, telephone or broadband products
or services in any county or county contiguous to a county in which an Employer
or Affiliate provided such products or services during the Employee’s employment
with the Employers and the Affiliates or had plans to do so within the twelve
month period immediately following the Employee’s termination of employment. 

For purposes of this Award Agreement, “Misappropriation” shall mean that the
Employee (i) uses Confidential Information (as defined below) for the benefit of
anyone other than the Employers or an Affiliate, as the case may be, or
discloses the Confidential Information to anyone not authorized by the Employers
or an Affiliate, as the case may be, to receive such information; (ii) upon
termination of employment, makes any summaries of, takes any notes with respect
to or memorizes any Confidential Information or takes any Confidential
Information or reproductions thereof from the facilities of the Employers or an
Affiliate or (iii) upon termination




 

 

 


 


of employment or upon the request of the Employers or an Affiliate, fails to
return all Confidential Information then in the Employee’s possession. 
“Confidential Information” shall mean any confidential and proprietary drawings,
reports, sales and training manuals, customer lists, computer programs and other
material embodying trade secrets or confidential technical, business or
financial information of the Employers or an Affiliate.

For purposes of this Award Agreement, “Solicitation” shall mean that the
Employee, directly or indirectly, individually or in conjunction with any
Person, during the Employee’s employment with the Employers and the Affiliates
and for the twelve months after the termination of that employment for any
reason, other than on any Employer’s or Affiliate’s behalf, solicits, induces or
encourages (or attempts to solicit, induce or encourage) any individual away
from any Employer’s or Affiliate’s employ or from the faithful discharge of such
individual’s contractual and fiduciary obligations to serve the Employers’ and
Affiliates’ interests with undivided loyalty.

For purposes of this Award Agreement, “Disparagement” shall mean that the
Employee has made a statement (whether oral, written or electronic) to any
Person other than to an officer of an Employer or an Affiliate that disparages
or demeans the Employers, any Affiliate, or any of their respective owners,
directors, officers, employees, products or services.

6.  Delivery of Shares. 

Subject to Sections 7 and 8.3, as soon as practicable following the end of the
Performance Period (but no later than the 15th day of the third month following
the end of the Performance Period), the Company shall deliver or cause to be
delivered to the Employee (or the Employee’s beneficiary, as applicable) one or
more certificates issued in the Employee’s (or beneficiary’s) name (or such name
as is acceptable to the Company and designated in writing by the Employee (or
beneficiary)) representing the shares of Common Stock that have become vested
pursuant to this Award (or such delivery shall be evidenced by appropriate entry
in the books of the Company or a duly authorized transfer agent of the
Company).  The holder of the Award shall pay all original issue or transfer
taxes and all fees and expenses incident to such delivery, unless the Company in
its discretion elects to make such payment.  Prior to the issuance to the
Employee of shares of Common Stock with respect to the vested Award, the
Employee shall have no direct or secured claim in any specific assets of the
Company or in such shares, and will have the status of a general unsecured
creditor of the Company.

7.  Change in Control.

(a)  In General.  If a Change in Control occurs prior to the last day of the
Performance Period, then the Performance Measures applicable to the Award shall
be deemed to have been achieved based on the greater of (i) actual achievement
(as determined in accordance with Exhibit A hereto) through the date of the
occurrence of the Change in Control and (ii) an achievement level resulting in a
payout equal to the Target Opportunity (the portion of the Award eligible for
vesting upon a Change in Control applying such achievement, and as adjusted by
Section 2 and Section 8.4, to the extent applicable, the “Change in Control
Shares”), and the Change in Control Shares shall vest and become nonforfeitable
if the Employee remains continuously employed with the Employers and Affiliates
through the last day of the Performance Period.  In such case, the Change in
Control Shares shall be delivered to the Employee following the Performance
Period at the time set forth in Section 6 hereof.  To the extent shares of
Common Stock subject to the Award fail to vest under Section 7(a), (b) or (c)
hereof in connection with a Change in Control, then the Award shall be




 

 

 


 


forfeited as it relates to such unvested shares, and the Employee shall have no
rights with respect thereto (including, without limitation, any rights relating
to unvested accumulated dividend equivalents under Section 2).

(b)  Award Not Assumed.  Notwithstanding Section 7(a), if the Award is not
effectively assumed or continued by a surviving or acquiring company in the
Change in Control (including by reason of the surviving or acquiring company not
being publicly traded in the United States), as determined by the Committee as
constituted immediately prior to the Change in Control, then the Change in
Control Shares shall vest and become nonforfeitable and be delivered to the
Employee within sixty (60) days following the occurrence of the Change in
Control; provided however that if the Award is considered “nonqualified deferred
compensation” within the meaning of section 409A of the Code, and such
accelerated payment is not permitted by section 409A of the Code, then payment
with respect to the vested Change in Control Shares shall be made following the
Performance Period at the time set forth in Section 6 hereof (or if earlier, the
time set forth in Section 7(c)).

(c)  Termination of Employment Prior to Last Day of Performance Period. 
Notwithstanding Section 7(a), and subject to Section 7(b), if the Employee’s
employment by the Employers and Affiliates is terminated following a Change in
Control but prior to the last day of the Performance Period (i) due to death,
Disability or Retirement, (ii) by the Company without Cause or (iii) by the
Employee for Good Reason, then the Change in Control Shares shall vest and 
become nonforfeitable and be delivered to the Employee (or his or her
beneficiary, as applicable) within sixty (60) days following the date of such
termination of employment, subject to Section 9.4; provider, however, that if
the Award is considered “nonqualified deferred compensation” within the meaning
of section 409A of the Code and (X) the Change in Control is not a “change in
control event” within the meaning of section 409A of the Code, (Y) the
termination of employment occurred more than two years following the Change in
Control, or (Z) the accelerated payment otherwise is not permitted by section
409A of the Code, then the Change in Control Shares shall vest and become
nonforfeitable and be delivered to the Employee (or his or her beneficiary, as
applicable) following the Performance Period at the time set forth in Section 6
hereof. 

(d)  Definition of Cause.  For purposes of this Award Agreement, “Cause” shall
have the meaning set forth in the employment agreement between the Employee and
an Employer as in effect on the Grant Date, if any.  If the Employee is not a
party to such an employment agreement that contains such definition, “Cause”
shall mean, with respect to the Employee (as reasonably determined in good faith
by the Committee):

(1) any conviction of, or plea of nolo contendere to, a felony;

(2) the theft, conversion, embezzlement or misappropriation by the Employee of
funds or other assets of the Employers and Affiliates or any other act of fraud
or dishonesty with respect to the Employers and Affiliates;

(3) a material breach by the Employee of his or her employment duties and
responsibilities (other than as a result of incapacity due to physical or mental
illness) (A) which is the result of the Employee’s gross negligence or (B) which
is demonstrably willful and deliberate on the Employee’s part and which is
committed in bad faith or without reasonable belief that such breach is in the
best interests of the Employers and Affiliates; or

(4) the Employee’s Competition, Misappropriation, Solicitation or Disparagement
(in each case, as defined in Section 5), or other material violation of a
restrictive covenant made by the Employee for the benefit of the Employers and
Affiliates.

(e)  Definition of Good Reason.  For purposes of this Award Agreement, “Good
Reason” shall have the meaning set




 

 

 


 


forth in the employment agreement between the Employee and an Employer as in
effect on the Grant Date, if any.  If the Employee is not a party to such an
employment agreement that contains such definition, “Good Reason” shall mean the
occurrence of any of the following events without the Employee’s written consent
and which is not remedied by the Employers and Affiliates within thirty (30)
days after receipt of written notice from the Employee specifying such event: 

(1) a material diminution in the Employee’s authority, duties or
responsibilities with the Employers and Affiliates as in effect immediately
prior to the Change in Control;

(2) a material diminution in the authority, duties or responsibilities of the
person at the Employers and Affiliates to whom the Employee is required to
report as in effect immediately prior to the Change in Control;

(3) a reduction in the Executive’s rate of base salary, target annual bonus,
target long-term incentive opportunity or retirement, welfare or other benefits
as in effect immediately prior to the Change in Control (other than a reduction
in retirement, welfare or other benefits similarly affecting all or
substantially all executive officers); or

(4) the relocation of the office at which the Employee was principally employed
immediately prior to the Change in Control to a location more than fifty (50)
miles from the location of such office (except for required travel on business
substantially consistent with the Employee’s business travel obligations
immediately prior to the Change in Control) .

“Good Reason” shall exist only if (i) the Employee provides to the applicable
Employer or Affiliate the written notice specifying such event, as referenced
above, within sixty (60) days following the initial existence of the event and
(ii) the Employee terminates employment due to Good Reason within one hundred
twenty (120) days following the initial existence of the event.

8.  Additional Terms and Conditions of Award.

8.1.  Nontransferability of Award.  Except to a beneficiary upon the Employee’s
death (as designated on a form prescribed by the Company or under the terms of
the Plan), the Award may not be sold, transferred, assigned, pledged,
hypothecated, encumbered or otherwise disposed of (whether by operation of law
or otherwise) or be subject to execution, attachment or similar process.  Upon
any attempt to so sell, transfer, assign, pledge, hypothecate, encumber or
otherwise dispose of the Award, the Award and all rights hereunder shall
immediately become null and void.

By accepting the Award, the Employee agrees that if all beneficiaries designated
on a beneficiary designation form prescribed by the Company predecease the
Employee or, in the case of corporations, partnerships, trusts or other entities
which are designated beneficiaries, are terminated, dissolved, become insolvent
or are adjudicated bankrupt prior to the date of the Employee’s death, or if the
Employee fails to properly designate a beneficiary on a beneficiary designation
form prescribed by the Company, then the Employee hereby designates the
following Persons in the order set forth herein as the Employee’s beneficiary or
beneficiaries: (i) the Employee’s spouse, if living, or if none, (ii) the
Employee’s then living descendants, per stirpes, or if none, (iii) the
Employee’s estate.

8.2.  Investment Representation.  The Employee hereby represents and covenants
that (a) any shares of Common Stock acquired upon the vesting of the Award will
be acquired for investment and not with a view to the distribution thereof
within the meaning of the Securities Act of 1933, as amended (the “Securities
Act”), unless such acquisition has been registered under the Securities Act and
any applicable state securities laws; (b) any subsequent sale of any such shares
shall be made either pursuant to an




 

 

 


 


effective registration statement under the Securities Act and any applicable
state securities laws, or pursuant to an exemption from registration under the
Securities Act and such state securities laws; and (c) if requested by the
Company, the Employee shall submit a written statement, in a form satisfactory
to the Company, to the effect that such representation is true and correct as of
the date of vesting of any shares hereunder or is true and correct as of the
date of sale of any such shares, as applicable.  As a condition precedent to the
issuance or delivery to the Employee of any shares subject to the Award, the
Employee shall comply with all regulations and requirements of any regulatory
authority having control of or supervision over the issuance or delivery of the
shares and, in connection therewith, shall execute any documents which the
Committee shall in its sole discretion deem necessary or advisable.

8.3.  Tax Withholding.  (a)  The Employee timely shall pay to the Company such
amount as the Company may be required, under all applicable federal, state,
local or other laws or regulations, to withhold and pay over as income or other
with­holding taxes (the “Required Tax Payments”) with respect to the Award.  If
the Employee shall fail to timely advance the Required Tax Payments, the Company
may, in its discretion, deduct any Required Tax Payments from any amount then or
thereafter payable by the Company to the Employee.

(b)  The Employee may elect to satisfy his or her obligation to advance the
Required Tax Payments by any of the following means:  (1) a cash payment to the
Company, (2) delivery (either actual delivery or by attestation procedures
established by the Company) to the Company of previously-owned whole shares of
Common Stock, the Fair Market Value of which shall be determined as of the date
the obligation to withhold or pay taxes first arises in connection with the
Award (the “Tax Date”), (3) authorizing the Company to withhold whole shares of
Common Stock which would otherwise be delivered to the Employee pursuant to the
Award, the Fair Market Value of which shall be determined as of the Tax Date or
(4) any combination of (1), (2) and (3).  Shares of Common Stock to be delivered
or withheld may not have an aggregate Fair Market Value in excess of the minimum
amount of the Required Tax Payments.  Any fraction of a share of Common Stock
which would be required to pay the Required Tax Payments shall be disregarded
and the remaining amount due shall be paid in cash by the Employee.  The
Employee agrees that if by the pay period that immediately follows the date that
the Award becomes payable, no cash payment attributable to any such fractional
share shall have been received by the Company, then the Employee hereby
authorizes the Company to deduct such cash payment from any amount payable by
the Company or any Affiliate to the Employee, including without limitation any
amount payable to the Employee as salary or wages. 

8.4.  Adjustment.  In the event of any conversion, stock split, stock dividend,
recapitalization, reclassification, reorganization, merger, consolidation,
spin-off, combination, exchange of shares, liquidation or other similar change
in capitalization or event, or any distribution to holders of Common Stock other
than a regular cash dividend, the number and class of shares subject to the
Award shall be appropriately and equitably adjusted by the Committee.  If such
adjustment would result in a fractional share being subject to the Award, the
Company shall pay the Employee, on the date that the shares with respect to the
Award are delivered (if any), an amount in cash determined by multiplying (i)
the fraction of such share (rounded to the nearest hundredth) by (ii) the Fair
Market Value of a share on the date that the Award became vested.  The decision
of the Committee regarding such adjustment and the Fair Market Value of any
fractional share shall be final, binding and conclusive. 




 

 

 


 


8.5.  Compliance with Applicable Law.  The Award is subject to the condition
that if the listing, registration or qualification of the shares of Common Stock
subject to the Award upon any securities exchange or under any law, the consent
or approval of any governmental body or the taking of any other action is
necessary or desirable as a condition of, or in connection with, the delivery of
shares, such shares will not be delivered unless such listing, registration,
qualification, consent, approval or other action shall have been effected or
obtained, free of any conditions not acceptable to the Company.  The Company
agrees to use reasonable efforts to effect or obtain any such listing,
registration, qualification, consent, approval or other action.

8.6.  Award Confers No Rights to Continued Employment or Service.  In no event
shall the granting of the Award or the acceptance of this Award Agreement and
the Award by the Employee give or be deemed to give the Employee any right to
continued employment by or service with any Employer or any subsidiary or
affiliate of an Employer.

8.7.  Decisions of Committee.  The Committee or its delegate shall have the
right to resolve all questions which may arise in connection with the Award. 
Any interpretation, determina­tion or other action made or taken by the
Committee or its delegate regarding the Plan or this Award Agreement shall be
final, binding and conclusive.

8.8.  Company to Reserve Shares.  The Company shall at all times prior to the
cancellation of the Award reserve and keep available, either in its treasury or
out of its authorized but unissued shares of Common Stock, the full number of
shares subject to the Award from time to time (i.e., 200% of the Target
Opportunity).

8.9.  Award Agreement Subject to the Plan.  This Award Agreement is subject to
the provisions of the Plan, as it may be amended from time to time, and shall be
interpreted in accordance therewith.  The Employee hereby acknowledges receipt
of a copy of the Plan. 

8.10.  Award Subject to Clawback.  The Award and any shares of Common Stock
delivered pursuant to the Award are subject to forfeiture, recovery by the
Company or other action pursuant to any clawback or recoupment policy which the
Company may adopt from time to time, including without limitation any such
policy which the Company may be required to adopt under the Dodd-Frank Wall
Street Reform and Consumer Protection Act and implementing rules and regulations
thereunder, or as otherwise required by law.

9.  Miscellaneous Provisions.

9.1.  Successors.  This Award Agreement shall be binding upon and inure to the
benefit of any successor or successors of the Company and any Person or Persons
who shall acquire any rights hereunder in accordance with this Award Agreement
or the Plan.

9.2.  Notices.  All notices, requests or other communications provided for in
this Award Agreement shall be made in writing either (a) by actual delivery to
the party entitled thereto, (b) by mailing in the United States mails to the
last known address of the party entitled thereto, via certified or regis­tered
mail, postage prepaid and return receipt requested, (c) by telecopy with
confirmation of receipt or (d) by electronic mail, utilizing notice of
undelivered electronic mail features.  The notice, request or other
communication shall be deemed to be received (a) in case of delivery, on the
date of its actual receipt by the party entitled thereto, (b) in case of mailing
by certified or registered mail, five days following the date of such mailing,
(c) in case of telecopy, on the date of confirmation of receipt and (d) in case
of electronic mail, on the date of mailing, but only if a notice of undelivered
electronic mail is not received. 




 

 

 


 


9.3.  Governing Law.  The Award, this Award Agreement and all determinations
made and actions taken pursuant thereto, to the extent otherwise not governed by
the Code or the laws of the United States, shall be governed by the laws of the
State of Delaware and construed in accordance therewith without regard to
principles of conflicts of laws.

9.4.  Compliance with Section 409A of the Code.  It is intended that this Award
Agreement and the Plan be exempt from the requirements of section 409A of the
Code to the maximum extent permissible under law.  To the extent section 409A of
the Code applies to this Award Agreement and the Plan, it is intended that this
Award Agreement and the Plan comply with the requirements of section 409A of the
Code to the maximum extent permissible under law.  This Award Agreement and the
Plan shall be administered and interpreted in a manner consistent with this
intent.  To the extent that the Award constitutes “nonqualified deferred
compensation” within the meaning of section 409A of the Code, (i) for purposes
of this Award Agreement, the Employee’s termination of employment shall be
defined as the Employee’s Separation from Service, and (ii) if shares of Common
Stock are to be delivered to the Employee under this Award Agreement due to the
Employee’s Separation from Service, and if the Employee is a Specified Employee
at the time of such separation, such shares shall be delivered to the Employee
during the seventh calendar month following the calendar month during which the
Employee separated from service (or if earlier, during the calendar month
following the calendar month of the Employee’s death), notwithstanding any other
provision in this Award Agreement.  No particular tax result for the Employee
with respect to any income recognized by the Employee in connection with this
Award Agreement is guaranteed, and the Employee solely shall be responsible for
any taxes, penalties, interest or other losses or expenses incurred by the
Employee in connection with this Award Agreement.

9.5.  Partial Invalidity.  The invalidity or unenforceability of any particular
provision of this Award Agreement shall not affect the other provisions hereof
and this Award Agreement shall be construed in all respects as if such invalid
or unenforceable provision was omitted.

9.6.  Amendment and Waiver.  The provisions of this Award Agreement may be
amended or waived only by the written agreement of the Company and the Employee,
and no course of conduct or failure or delay in enforcing the provisions of this
Award Agreement shall affect the validity, binding effect or enforceability of
this Award Agreement.

9.7.  Counterparts.  This Award Agreement may be executed in counterparts each
of which shall be deemed an original and both of which together shall constitute
one and the same instrument. 

 





 

 

 


 


 

 

TELEPHONE AND DATA SYSTEMS, INC.

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

Accepted this ______ day of

______________________, 20___.

_____________________________

Employee

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SIGNATURE PAGE TO

2018 PERFORMANCE SHARE AWARD AGREEMENT

 




 

 

 


 


EXHIBIT A

 

 

 

Element

 

 

Provision

 

Performance Period

January 1, 2018 to December 31, 2020

Performance Measures and Weightings

 * Return on Capital (“ROC”) (40%)

 

 * Total Revenue (40%)

 

 * Relative Total Shareholder Return (“TSR”) (20%)

Performance Measure Definitions

ROC

 * Average of the three fiscal years in the Performance Period.

 

 * Based on “Adjusted Net Operating Profit After Tax/Average Adjusted Assets,”
   as currently defined by the Company

 * Adjusted Net Operating Profit is defined as Operating Income plus Investment
   Income, Net Operating Gains or Losses, Dividend and Interest Income, and
   Other Income/Expense.
 * Adjusted Assets is defined as Total Assets less Current Liabilities
   (Excluding Debt, Deferred Taxes, Liabilities of Operations Held for Sale, and
   Investment in Subsidiaries).

Total Revenue

 * Cumulative over the three fiscal years in the Performance Period.

 

 * Based on “Consolidated Operating Revenue,” as defined in the TDS Executive
   Officer Bonus Program.

Relative TSR

 * Determined for the Company, as well as the Peer Group (as defined below),
   from the beginning to the end of the Performance Period.
 * Calculations subject to the following rules:

 * Beginning stock price is the thirty (30) trading-day average closing stock
   price preceding January 1 of the first year of the Performance Period.
 * Ending stock price is the thirty (30) trading-day average closing stock price
   preceding January 1 of the year following the end of the Performance Period,
   or the thirty (30) trading-day average closing stock price preceding the date
   of a Change in Control, if applicable.
 * Dividends, if any, are deemed to be reinvested in additional shares of the
   subject company, based on the then-current closing stock price.
 * TSR is expressed as an annualized percentage.
 * Members of the Peer Group acquired (i.e., a transaction where the member is
   not the surviving entity), taken private or no longer publicly traded in the
   U.S. during the Performance Period will be deleted from the Peer Group and
   not included in the TSR calculation at any time during the three-year
   Performance Period.
 * Members of the Peer Group that go bankrupt, are liquidated or dissolved, or
   otherwise cease conducting operations during the Performance Period will be
   deemed to have a TSR equal to -100% for the entire three-year Performance
   Period.
 * The Company is not included in the Peer Group for purposes of determining the
   Company’s percentile ranking versus the Peer Group.
 * The Company’s percentile ranking will be rounded to the nearest one-tenth of
   a percentage point.







 

 

 


 


Peer Group

The Peer Group consists of the following companies (or their publicly-traded
successors by merger or other transaction in which the below company or one of
its subsidiaries prior to the transaction is the surviving and continuing
corporation):

 

 

 

 

 

 

American Tower Corp.

 

 

 

AT&T, Inc.

 

 

 

CenturyLink, Inc.

 

 

 

Charter Communications, Inc.

 

 

 

Cincinnati Bell, Inc.

 

 

 

Comcast Corp.

 

 

 

Consolidated Communications Holdings, Inc.

 

 

 

Crown Castle International Corp.

 

 

 

DISH Network Corp.

 

 

 

Equinix, Inc.

 

 

 

Frontier Communications Corp.

 

 

 

General Communication, Inc.

 

 

 

Harris Corp.

 

 

 

IDT Corp.

 

 

 

NII Holdings, Inc.

 

 

 

SBA Communications Corp.

 

 

 

Shenandoah Telecommunications Co.

 

 

 

Sprint Corp.

 

 

 

T-Mobile U.S., Inc.

 

 

 

Verizon Communications, Inc.

 

 

 

Vonage Holdings Corp.

 

 

 

Windstream Holdings, Inc.

 

 

 

Zayo Group Holdings, Inc.

 

 




 

 

 
